internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-154936-02 date date legend company state a business b date date date date a b c d e dear this letter responds to a letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction the facts and representations submitted in that request are summarized below company a state a corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis company is engaged in business b the company has issued and outstanding common_stock and several classes of preferred_stock all outstanding_stock of company is owned exclusively by active employees of the company and its affiliates company periodically gives key employees of the company and its affiliates the opportunity to purchase common_stock of company under the terms of company’s bylaws a stockholder is required to sell his shares back to company upon the stockholder’s death retirement or termination of employment with the company or its affiliates the price at which the common_stock must be sold to company is determined under the valuation formula set forth in the bylaws all classes of the preferred_stock must be sold back to company for an amount equal to the stock’s redemption price no shares of common_stock or preferred_stock may be transferred or encumbered except pursuant to the bylaws company plans to offer certain key employees principals the right to purchase common_stock of the company company proposes to distribute a new class of preferred_stock new preferred to its common stockholders in order to reduce the value of the common_stock and thereby make the proposed stock offering more attractive to the new principals company proposes that between date and date it will declare and distribute a dividend of a shares of newly authorized new preferred_stock on each share of its common_stock outstanding the new preferred_stock will have a par_value of dollar_figureb per share and a redemption price and liquidation preference of dollar_figurec per share plus dividends accumulated or declared and unpaid thereon for preceding years additionally the new preferred_stock will be entitled to an annual cumulative dividend of dollar_figured per share and to an additional non- cumulative dividend of dollar_figuree per share the company’s common_stock will be subordinate in all respects to all other classes of company’s preferred_stock including the new preferred_stock the new preferred_stock will not be convertible preferred_stock and will be subordinate in all respects to all other classes of company preferred_stock company will select new principals on date at the time these new principals are chosen each of them will be entitled to purchase shares of the company’s common_stock the price at which the new principals may purchase the common_stock will be calculated by reference to the book_value of the common_stock as of date appropriately adjusted for the subsequent issuance of the new preferred_stock this value will not be determined until company’s official audit is completed by date the new principals will receive letters officially entitling them to purchase the common_stock and informing them of the terms after the audit is completed and after the new preferred_stock distribution has been declared and made the new principals may not purchase the common_stock pursuant to their rights as principals until the new preferred_stock has been issued the new principals will not be entitled to share in the new preferred_stock distribution company has made the following representations in connection with the proposed transaction a company and its stockholders will each pay his her or its own expenses if any incurred in connection with the proposed transaction with the exception of the taxes paid in a loan program for certain shareholders b company does not have any outstanding warrants options convertible securities or any type of right under which any person could acquire stock in company except that the new principals will have the right to purchase common_stock after the proposed distribution of new preferred_stock at the common stock’s value per share as determined under the bylaws after giving effect to the distribution of new preferred_stock c company has no intention to redeem any new preferred_stock except as provided in the bylaws in the event of death retirement or termination of employment of a stockholder d except in accordance with the bylaws which require the sale to company of all of a stockholder’s shares of company’s stock upon the retirement termination of employment or death of the stockholder the common stockholders have no plan or intention to sell or otherwise dispose_of any of the new preferred_stock to be received by them in the proposed transaction e the new preferred_stock is redeemable at any time by company but is not redeemable at the option of a stockholder f the stockholders of company will not have an election to receive any stock cash or property other than shares of new preferred_stock g the fair_market_value of the new preferred_stock at the time of issuance will be at least equal to the redemption price of such stock based solely on the information provided and the representations set forth above it is held as follows pursuant to sec_305 of the internal_revenue_code the proposed distribution by company of new preferred_stock with respect to its common_stock will not result in gross_income to its common stockholders no gain_or_loss will be recognized by company upon the distribution of new preferred_stock as described above sec_311 pursuant to sec_307 the cost or other basis of company’s common_stock held immediately prior to the distribution of new preferred_stock will be allocated in accordance with sec_1_307-1 of the treasury regulations between the common_stock held prior to the distribution and the new preferred_stock in proportion to the fair_market_value of the common_stock and the new preferred_stock on the date of distribution the holding_period of the new preferred_stock to be received by company’s stockholders will include the periods during which the common_stock was held by each stockholder before receipt of the preferred_stock distribution sec_1223 the new preferred_stock received by company shareholders will be sec_306 stock within the meaning of sec_306 of the code to the extent that a distribution of money in lieu of stock would have been a dividend at the time of the distribution no opinion is expressed and none was requested as to the federal_income_tax consequences resulting from the payment of taxes in a loan program for certain shareholders no opinion is expressed and none was requested as to the federal_income_tax consequences resulting from the granting of rights to certain employees of company to purchase company common_stock no opinion is expressed and none was requested as to the federal_income_tax consequences resulting from the redemption or acquisition of any company stock pursuant to company by-laws as described above additionally no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and the regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically set forth in the above ruling this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this letter is consummated sincerely lisa a fuller assistant branch chief branch office_of_chief_counsel corporate
